                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                           DOCKET NO. 5:17-cv-00001-FDW


 SUSAN E. KELLER,                                )
                                                 )
        Plaintiff,                               )
                                                 )
 vs.                                             )
                                                 )                      ORDER
 NANCY A. BERRYHILL,                             )
 Acting Commissioner of Social Security,         )
                                                 )
        Defendant.                               )
                                                 )

       THIS MATTER is before the Court on the unpublished opinion (Doc. No. 19) and mandate

(Doc. No. 20) of the Fourth Circuit Court of Appeals. Pursuant to said opinion and mandate, the

Court enters the following Order.

                                             ORDER

       IT IS THEREFORE ORDERED that the Judgment (Doc. No. 15) in this matter is

AFFIRMED in part and VACATED in part, and the Commissioner’s decision in this matter is

hereby REVERSED AND REMANDED for further proceedings consistent with the Fourth

Circuit’s opinion (Doc. No. 19). The ALJ should also address on the record, first, whether Keller’s

inability to pay for physical therapy excuses her noncompliance under Lovejoy v. Heckler, 790

F.2d 1114 (4th Cir. 1986), and second, the reasons behind Keller’s noncompliance with the brace

and bone stimulator.

       IT IS SO ORDERED.

                                      Signed: January 28, 2019
